DETAILED ACTION
This communication is response to the amendment filed 08/26/2021. Claims 1, 4-7, 10, 11, 14-17, and 20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 10, 11, 14-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to the independent claims changed the scope of the invention and necessitated the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 10, 11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0188406 to BALIGH et al. (hereafter Baligh) in view of US Pub. 2017/0048905 to YUN et al. (hereafter Yun) and further in view of US Pub. 2017/0150367 to HAN et al. (hereafter Han).

Regarding claim 1, Baligh discloses a data transmission method comprising: 
sending, by an access network device, first control information to a first terminal device, wherein the first control information instructs the first terminal device to transmit downlink data received from the access network device to a second terminal device a plurality of times through a sidelink (see Baligh, ¶ 0007: the master UE device may then the plurality of times through the sidelink based on the second resource information (see Baligh, ¶ 0051: the D2D communications between the UE devices 104a-d may be over Wi-Fi, and the antenna 154 may be or include a Wi-Fi antenna. As another example, the D2D communications may be over Bluetooth.TM., and the antenna 154 may be or include a Bluetooth.TM. antenna. As another example, the D2D communications may utilize uplink and/or downlink resources (e.g. time slots and/or frequencies) that may be scheduled by the radio access network 106; ¶ 0052: The D2D coordinator 160 coordinates the D2D communications amongst the UE devices 104a-d; it causes the UE device 104a to coordinate D2D communications between the UE devices 104a-d; there may be dedicated uplink or downlink resources assigned by the network 106 for D2D communications, and the D2D coordinator 160 may assign the UE devices 104a-d different one(s) of the dedicated resources for the D2D communications to try to mitigate interference between different D2D communications; ¶ 0115: In embodiments in which the network can assign some resources (e.g. time or frequency) to the VUE, the master UE device may acquire those resources from the network. The master UE device may also set up a resource sharing mechanism between UE devices in the VUE; ¶ 0168); Thus, it is obvious to cancel a particular resource and assign for other communication through resource sharing.
sending, by the access network device, the downlink data to the first terminal device (see Baligh, ¶ 0105; ¶ 0112; ¶ 0116).
Baligh does not explicitly disclose “indicating transmission of data to a second terminal device a plurality of times; sending, by the access network device, second 
However, Yun discloses indicating transmission of data to second device a plurality of times through a sidelink (see Yun, ¶0014-¶ 0016: the control information may be transmitted to the second UE through a sidelink control information (SCI) format 0; the control information may include a parameter indicating a number of repeated transmissions of the data; the parameter indicating the number of repeated transmissions of the data may be indicated by a reserved bit among bits which are configured for a time resource pattern parameter among the parameters included in the control information; ¶ 0020: an operation method of a first user equipment (UE) supporting direct communications may be provided. The operation method comprises receiving, from a second UE, control information which includes parameters used for transmitting and receiving data through a physical sidelink control channel (PSCCH); decoding the control information; and receiving, from the second UE, the data through a physical sidelink shared channel (PSSCH) based on a result of the decoding, wherein the control information and the data are repeatedly transmitted from the second UE, and a reception interval between last control information among the repeated control information and initial data among the repeated data is configured to be equal to or more than a time duration necessary for decoding the last control information in the first UE; ¶ 0026: transmit, to a second UE, the control information through a physical sidelink control channel (PSCCH); and transmit, to the second UE, the data through a physical 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Yun and incorporate it into the system of Baligh to efficiently decode communication data and to improve reception accuracy (see Yun, ¶ 0009).
Han discloses sending, by the access network device, second control information to a terminal device in a coverage area of the access network device, wherein the second control information carries an uplink scheduling cancellation instruction (see Han, Fig 1-Fig3; ¶ 0022: the base station transmitting the information indicating scheduling termination and/or information of a new unlicensed carrier selected from a set of candidate unlicensed carriers to a UE through physical layer Downlink Control Information (DCI); ¶ 0025: the base station transmitting the information indicating scheduling termination through physical layer DCI includes: the base station indicating scheduling termination using a reserved bit state of a Carrier Indicator Field (CIF) in the DCI, or indicating scheduling termination in a bitmap manner, or indicating scheduling termination by setting a dedicated bit in the DCI; ¶ 0029: the base station transmitting the information indicating scheduling termination to the UE through physical layer DCI includes: the base station indicating termination of scheduling of an original carrier using a reserved bit state of a CIF bit field in the DCI, or indicating termination of scheduling of an original carrier by setting a dedicated bit in the DCI, or indicating termination of scheduling of an original carrier by scrambling the DCI with an appointed RNTI; ¶ 0103; ¶ 0104).


Regarding claim 4, Baligh in view of Yu and Han discloses the method according to claim 3, Baligh does not explicitly disclose wherein, the uplink scheduling cancellation instruction is used to instruct the access network device to cancel the to-be-cancelled uplink scheduling resource of the terminal device.
However, Han discloses wherein, the uplink scheduling cancellation instruction is used to instruct the access network device to cancel the to-be-cancelled uplink scheduling resource of the terminal device (see Han, ¶ 0021: the base station transmitting the information indicating scheduling termination and/or an offset value relative to a starting scheduling resource location to a User Equipment (UE) through physical layer Downlink Control Information (DCI); ¶ 0033: the base station transmitting the information indicating scheduling termination and/or the information of a new unlicensed carrier selected from a set of candidate unlicensed carriers to the UE through the physical layer DCI includes: the base station transmitting the information indicating scheduling termination and/or the information of the new unlicensed carrier selected from the set of candidate unlicensed carriers in the licensed carrier in a first subframe after preemption of unlicensed carrier resources is unsuccessful; or the base station transmitting the information indicating scheduling termination and/or the information of the new unlicensed carrier selected from the set of candidate unlicensed 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Han and incorporate it into the system of Baligh to achieve an efficient resource scheduling in the communication system (see Han, ¶ 0019).

Regarding claim 5, Baligh in view of Yu and Han discloses the method according to claim 1, further comprising: forming, by the access network device, the second resource information based on a new uplink resource allocated by the access network device for the second terminal device, wherein the new uplink resource is different from an uplink resource scheduled by the access network device (see Baligh, ¶ 0109: Another possible benefit of the aggregation is that it may free up some uplink resources (and therefore also possibly improve spectral efficiency) between the RRH 108a and the UE devices 104a-d. For example, if the D2D communications are out-of-band and do not utilize the RRH 108a uplink resources, and if several of such uplink signals can be aggregated and transmitted by the helper UE device 104a on the uplink using fewer resources, then this may save uplink resources compared to each target 

Regarding claim 6, Baligh in view of Yu and Han discloses the method according to claim 4, the terminal device group comprises the first terminal device and the second terminal device (see Baligh, ¶ 0030; ¶ 0042) but does not explicitly disclose “wherein the second control information is downlink control information (DCI) scrambled by the access network device by using a group identifier of a terminal device group or an identifier of the terminal device.”
However, Han discloses wherein the second control information is downlink control information (DCI) scrambled by the access network device by using a group identifier of a terminal device group or an identifier of the terminal device (see Han, ¶ 0029 and ¶ 0110: the base station indicating termination of scheduling of an original carrier using a reserved bit state of a CIF bit field in the DCI, or indicating termination of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Han and incorporate it into the system of Baligh to achieve an efficient resource scheduling in the communication system (see Han, ¶ 0019).

Regarding claim 7, Baligh discloses a data transmission method comprising: 
receiving, by a first terminal device, first control information sent by an access network device (see Baligh, ¶ 0007: the master UE device may then coordinate a D2D communication between a first UE device and a second UE device. This may be done by transmitting an instruction to at least the first UE device to coordinate the D2D communication; ¶ 0061: the D2D coordinator 160 determines that the target UE device is to have assistance upon receiving a message from the network 106 in which the network 106 informs the D2D coordinator 160 that the target UE device has requested assistance or is to be assisted; ¶ 0105: Fig 6 assumes the UE device 104a is the helper UE device, and UE devices 104b, 104c, and 104d are target UE devices. Control signals are sent from the RRH 108a directly to each of the UE devices 104a-d, but signals carrying data are sent from the RRH 108a only to the helper UE device 104a, and the helper UE device 104a decodes and forwards the data to each of the other UE devices 104b-d through D2D communication. Specifically, control signals 362 for the UE a plurality of times through the sidelink, wherein the first control information comprises a coordinated transmission instruction, first resource information, and second resource information, the second resource information based on a to-be-cancelled uplink scheduling resource, the coordinated transmission instruction being used to instruct the first terminal device to transmit the downlink data received by the first terminal based on the first resource information to the second terminal device the plurality of times through the sidelink based on the second resource information (see Baligh, ¶ 0051: the D2D communications between the UE devices 104a-d may be over Wi-Fi, and the antenna 154 may be or include a Wi-Fi antenna. As another example, the D2D communications may be over Bluetooth.TM., and the antenna 154 may be or include a Bluetooth.TM. antenna. As another example, the D2D communications may utilize uplink and/or downlink resources (e.g. time slots and/or frequencies) that may be scheduled by the radio access network 106; ¶ 0052: The D2D coordinator 160 coordinates the D2D 
transmitting, by the first terminal device, downlink data received by the first terminal device from the access network device to the second terminal device a plurality of times through a sidelink based on the first control information (see Baligh, ¶ 0105; ¶ 0112; ¶ 0116).
Baligh does not explicitly disclose “indicating transmission of data to a second terminal device a plurality of times; sending, by the access network device, second control information to a terminal device in a coverage area of the access network device, wherein the second control information carries an uplink scheduling cancellation instruction.”
However, Yun discloses indicating transmission of data to second device a plurality of times through a sidelink (see Yun, ¶0014-¶ 0016: the control information may be transmitted to the second UE through a sidelink control information (SCI) format 0; 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Yun and incorporate it into the system of Baligh to efficiently decode communication data and to improve reception accuracy (see Yun, ¶ 0009).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Han and incorporate it into the system of Baligh to achieve an efficient resource scheduling in the communication system (see Han, ¶ 0019).

Regarding claim 10, it is rejected for the same reasons as set forth in claim 5.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 10. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464